COLE, Circuit Judge,
concurring in part and dissenting in part.
I agree with the majority’s disposition of the plaintiffs’ First Amendment claim as it relates to the KSU newspaper and its disposition of the plaintiffs’ state law claims. I write separately because I disagree with the majority’s determination that the university’s yearbook was a nonpublic forum and therefore subject to reasonable restrictions by the university. See Perry Educ. Ass’n v. Perry Local Educators’ Ass’n, 460 U.S. 37, 46 n. 7, 103 S.Ct. 948, 74 L.Ed.2d 794 (1983).
In finding that the yearbook was a nonpublic forum, the majority relies heavily on Hazelwood Sch. Dist. v. Kuhlmeier, 484 U.S. 260, 108 S.Ct. 562, 98 L.Ed.2d 592 (1988). To begin, it is worth emphasizing that the Supreme Court in that case was addressing the scope of the First Amendment in the context of high school student publications. While showing considerable deference to high school administrators and teachers to regulate the content of school publications, the Court also stated, ‘We need not now decide whether the same degree of deference is appropriate with respect to school-sponsored expressive activities at the college and university level.” Id. at 273 n. 7, 108 S.Ct. 562. The majority fails to acknowledge this point, instead applying the same level of deference to KSU as the Court did to Hazel-wood East High School. Neither this court nor any of our sister circuits have taken a position on this issue, and I hesitate to do so implicitly, as the majority has done.1
*731Even if this court were to afford the same level of deference to colleges and universities as high schools, I disagree with the majority’s application of Hazel-wood to this case. The majority acknowledges that KSU’s student handbook, already in effect in 1992, expresses the university’s “intent that both [publications] shall be free of censorship as prevailing law dictates.” The majority then determines, however, that KSU did not intend to expand the protection afforded the yearbook from a “nonpublic forum to that of a public forum,” Majority Opinion at 728, because the handbook requires that the school newspaper insert a disclaimer — “indicating that the views expressed are not necessarily those of the University, but rather are those of the named student author, editor or board of editors” — but makes no such requirement of the yearbook. Based on this distinction, the majority concludes that KSU “inten[ded] that the yearbook bear the imprimatur of KSU and serve ... as a KSU-sponsored representation of student life at the university rather than an open forum for student expression.” Majority Opinion at 728.
While I agree that the yearbook is not a traditional public forum, I take issue with the majority’s conclusion that it must therefore be a nonpublic forum. The majority makes this finding only by ignoring the third classification of a limited public forum. A limited public forum is “created by government designation of a place or channel of communication for use by the public at large for assembly and speech, for use by certain speakers, or for the discussion of certain subjects.” Cornelius v. NAACP Legal Defense and Educ. Fund, Inc., 473 U.S. 788, 802, 105 S.Ct. 3439, 87 L.Ed.2d 567 (1985). For a limited public forum, as with a traditional public forum, “[rjeasonable time, place and manner regulations are permissible, and a content-based prohibition must be narrowly drawn to effectuate a compelling state interest.” Perry Educ. Ass’n, 460 U.S. at 46, 103 S.Ct. 948.
The majority’s emphasis on the absence in the student handbook of a disclaimer for the yearbook is misguided. It does not make sense to infer the university’s intent in one section of the handbook when a different section of the handbook actually states the university’s intent. The handbook requires that both the newspaper and the yearbook have a Student Publications Advisor, who “may require changes in the form of materials submitted by students.” Any changes, however, “must deal only with the form or the time and manner of expressions rather than alteration of its content.” (emphasis added). This language is very similar to the wording in Perry Education Association, discussed supra, defining the First Amendment protection afforded a limited public forum.2 Applying this heightened standard of review, I believe that the university’s proffered reasons for withholding distribution of the yearbook for the period of 1992-94 — inappropriate theme or title, poor quality — are content-based restrictions that do not serve any compelling governmental interest. See Perry Educ. Ass’n, 460 U.S. at 46, 103 S.Ct. 948. Accordingly, in my view, the university may not withhold issuance of the 1992-94 yearbook.
For the foregoing reasons, I respectfully DISSENT from the majority’s opinion as *732it relates to its treatment of the universi-, ty’s yearbook.

. That said, I believe that there is reason for courts to afford colleges and universities less deference than they do high schools. While it may be a stretch to consider college-aged *731students full adults, a school's concern for the "emotional maturity of the intended audience,” Hazelwood, 484 U.S. at 272, 108 S.Ct. 562, is certainly less pressing for college students than for high school students. Most students are at least eighteen years old when they enter college, an age at which society affords them some of the same rights as adults (i.e., the right to vote).


. This conclusion also comports with common sense. A yearbook is a student publication constructed by students, intended for students. It reflects their perspective of the college experience, evidenced, for example, by the fact that upperclasspersons are allowed to include a personal caption with their individual class photograph, the content of which may or may not be a "KSU-sponsored representation of student life.”